DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October, 20220 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “504” as described in paragraph 46.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2, 8-10, 12-13, 16, and 18-19 are objected to because of the following informalities:  
Claim 1 recites, in line 6, “the air guided by the”, which should be corrected to - - the air flow guided by the - - for full, clear, concise, and exact terms, required by 37 CFR 1.71(a).
Claim 2 recites, in line 2, “to guide air to an air vent in the vehicle for climate control”, which is evident the air is the same air flow described in claim 1, such that the claim should be corrected to - -to guide the air flow to an air vent in the vehicle for climate control - - for full, clear, concise, and exact terms, required by 37 CFR 1.71(a).
 Claim 8 recites, in line 2, “to receive air for climate control and to guide the air past a portion of the wall member opposite”, which is evident the air is the same air flow described in claim 1, such that the claim should be corrected to - - to receive the air flow for climate control and to guide the air flow past a portion of the wall member opposite - - for full, clear, concise, and exact terms, required by 37 CFR 1.71(a).
Claim 9 recites, in line 2, “guide the air to”, which is evident the air is the same air flow described in claim 1, such that the claim should be corrected to - - guide the air flow to - - for full, clear, concise, and exact terms, required by 37 CFR 1.71(a).
Claim 10 recites, in lines 1-2, “at least one intermediate air guiding structures”, which should be corrected to - -at least one intermediate air guiding structure[[s]] --.
Claim 12 recites, in line 2, “a plurality of electronic circuits attached thereon”, which is evident the electronic circuits refers to the electronic circuitry initially recited in claim 1, such that the claim should be corrected to - -  the electronic circuitry 
Claim 13 recites, in lines 1-2, “wherein the electronic circuits include electronic circuit boards,”, which is evident the electronic circuits refers to the electronic circuitry initially recited in claim 1, such that the claim should be corrected to - - wherein the electronic circuitry includes electronic circuit boards[[,]]. - - for full, clear, concise, and exact terms, required by 37 CFR 1.71(a) and further in view of circuitry referring to plural circuits in a collective manner and the typographical error.
Claim 16 recites, in line 1, “made from a material including magnesium”, which should be corrected to - -wherein the assembly unit is made from a material including magnesium --.
Claim 18 recites, in lines 5-7, “the air in the air guiding structure, wherein the air guiding structure includes an inlet configured to receive air for cooling of the attachment surface”, which should be corrected to - - the air flow in the air guiding structure, wherein the air guiding structure includes an inlet configured to receive the air flow for cooling of the attachment surface - - for full, clear, concise, and exact terms, required by 37 CFR 1.71(a).
Claim 19 recites, in line 1, “being an extruded beam”, which should be corrected to - -wherein the reinforcing structure is  --.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “intermediate air guiding structures” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the vehicle body structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim is being interpreted, for examination purposes
Claim 6 depends from rejected claim 5, and thereby, is further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 7 recites the limitation "the vehicle floor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim is being interpreted, for examination purposes, to provide that the beam reinforces a vehicle floor of the vehicle, so as to associate the structure with the initial recitation of the vehicle.
Claim 9 recites the limitation "the rear floor of the vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim is being interpreted, for examination purposes, to provide guidance of the air to a rear floor of the vehicle’s floor, so as to associate the structure with the initial recitation of the floor of the vehicle in claim 8.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 provides a plurality of electronic circuits attached to the attachment surface, which does not further limit the structure of claim 1. In particular, circuitry refers to plural adapted” is not necessarily providing further limitations to the positioning and disposal of the electronic circuitry to the attachment surface.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSUCHIYA (US 2010/0231035 A1 – published 16 September, 2010).
As to claim 1, TSUCHIYA discloses an assembly unit (structure, shown in figure 2) for accommodating electronic circuitry in a vehicle (par. 33), the assembly unit comprising:
at least one attachment surface(exterior surface, as a whole or in part, and/or interior surface, as a whole or in part, of the air guiding structure, including exterior surface, 52, which the junction box, 60 resides on, interior surface, 52, which the storage battery, 51, is disposed on, interior surface, 42, which the storage battery, 41, is disposed on, and exterior surface, 92/92c, of which the DC/DC converter, 110, is located on, and exterior surface, 102, of which an audio device, 120, is located on; figures 2, 3, and 6) for attachment of electronic circuitry(batteries, 41/51, junction box, 60, DC/DC converter, 110, and audio device, 120)  thereon, and
an air guiding structure(internal air pathway of the center console box, 21, which feeds to the interior of battery cases, 52 and 42, to respective fans, 70/80, and to the subsequent ducting system shown in figures 2, 3, and 4, discharging the air along the scuff plates, 2/3, and/or an addition outlet, 95b, directly to the cabin interior) for guiding an air flow for cooling of the attachment surface (capable of cooling the attachment surface, as the airflow is provided for cooling of the components, as understood through par. 46, 53, 67, and 71, at least) , the air guiding structure having a wall member (walls of which are noted above by the surfaces corresponding electronics are provided on) including the attachment surface whereby the wall member provides a thermal path between the attachment surface and the air guided by the air guiding structure(capable of providing thermal path between the attachment surface and air guided by the air guiding structure, as heat transfer occurs, as understood through par. 46, 53, 67, and 71, at least; see MPEP §2114 - II), wherein the air guiding structure includes an inlet (22; par. 36; figure 1) configured to receive the air flow for cooling of the attachment surface (par. 36, of which this air flows through the defined air guiding structure to provide cooling), wherein the received air flow is an air flow used for climate control in the vehicle (airflow provided is capable of being used for climate control, as airflow is discharged via outlet, 95b, to the interior of the vehicle, while some airflow is provided along a length direction via the scuff plates, such as when cool air interior to the vehicle would be desired, as it is understood that cold air is discharged, in par. 75; more so, the air guiding system is provided for control of the climate related to the electronic devices, which are provided interior to the vehicle, so as to further provide climate control thereto these electronic devices by cooling; see MPEP §2114 - II).

As to claim 2, TSUCHIYA discloses wherein the air guiding structure is arranged to guide air to an air vent (at least air vent, 95b) in the vehicle for climate control (airflow provided is capable of being used for climate control, as airflow is discharged via outlet, 95b, to the interior of the vehicle, while some airflow is provided along a length direction via the scuff plates, such as when cool air interior to the vehicle would be desired, as it is understood that cold air is discharged, in par. 75; more so, the air guiding system is provided for control of the climate related to the electronic devices, which are provided interior to the vehicle, so as to further provide climate control thereto these electronic devices by cooling; see MPEP §2114 - II).

As to claim 3, TSUCHIYA discloses wherein the air guiding structure is included in a climate control system of the vehicle (airflow provided is capable of being used for climate control, thus provided within a climate control system, as airflow is discharged via outlet, 95b, to the interior of the vehicle, while some airflow is provided along a length direction via the scuff plates, such as when cool air interior to the vehicle would be desired, as it is understood that cold air is discharged, in par. 75;more so, the air guiding system is provided for control of the climate related to the electronic devices, which are provided interior to the vehicle, so as to further provide climate control thereto these electronic devices by cooling; see MPEP §2114 - II).

As to claim 4, TSUCHIYA discloses wherein the assembly unit is a reinforcing structure of the vehicle (the assembly structure is provided to be capable of being provided as a reinforcing structure to below the seats, center console, and scuff plates; figures 1-2; par. 43-44; see MPEP §2114 - II). 

As to claim 5, TSUCHIYA discloses wherein the assembly unit is a beam being part of the vehicle body structure (figures 1 and 2, in view of assembly unit structure described in claim 1).

As to claim 6, TSUCHIYA discloses wherein the beam extends from a front floor of the vehicle to a rear floor of the vehicle (figures 1 and 2, delimited by the front and rear of the driver and passenger seats shown).

As to claim 7, TSUCHIYA discloses wherein the assembly unit is a beam configured to reinforce the vehicle floor (at least the use of the scuff plates, 2, and 3, which are provided to support and cover flanges of the side body panels, in addition to fitting over thresholds of the door of vehicles).

As to claim 8, TSUCHIYA discloses wherein the air guiding structure is arranged to receive air for climate control (airflow provided is capable of being used for climate control, as airflow is discharged via outlet, 95b, to the interior of the vehicle, while some airflow is provided along a length direction via the scuff plates, such as when cool air interior to the vehicle would be desired, as it is understood that cold air is discharged, in par. 75; more so, the air guiding system is provided for control of the climate related to the electronic devices, which are provided interior to the vehicle, so as to further provide climate control thereto these electronic devices by cooling; see MPEP §2114 - II) and to guide the air past a portion of the wall member opposite the attachment surface (at least with respect to the attachment surfaces of the junction box, DC/DC converter, and audio device, which are exterior to the airflow path) and towards a floor of the vehicle (par. 51-52, 68-69, 72, and 75).

As to claim 9, TSUCHIYA discloses wherein the air guiding structure is adapted to guide the air to the rear floor of the vehicle (figure 2, arrows, 221 and 222, which provide airflow being directed towards the rear floor of the vehicle, delimited by the areas forward and backward of the driver and passenger seat).

As to claim 10, TSUCHIYA discloses wherein the air guiding structure includes at least one intermediate air guiding structure(ducts, 91 and 101) for forming parallel paths for the air flow (figures 3 and 4).

As to claim 11, TSUCHYA discloses including a cover (center console cover, 21, and/or seats, 11 and 12) adapted to cover the electronic circuitry attached to the attachment surface (figure 1, in view of figures 2, and figure 6).

As to claim 12, TSUCHIYA discloses wherein the attachment surface is adapted to have a plurality of electronic circuits attached thereon (as provided the exterior surface of the air guiding structure, and/or the interior surface, of the air guiding structure are adapted to be provided a plurality of electronic circuits attached therein, by the disposal of the devices as provided in claim 1).

As to claim 13, TSUCHIYA discloses wherein the electronic circuits include electric circuit boards (at least those of the junction box and the DC/DC converter, which are electronic devices coupled with wiring, 130).

As to claim 14, TSUCHIYA discloses wherein the attachment surface is located outside the air guiding structure (at least the attachment surface of the exterior positions of the DC/DC converter, audio device, and junction box).

As to claim 17, TSUCHIYA discloses a vehicle (par. 1) comprising an assembly according to claim 1 (see rejection of claim 1).

As to claim 18, TSUCHIYA discloses a reinforcing structure(structure, shown in figure 2; capable of being provided as a reinforcing structure to below the seats, center console, and scuff plates; figures 1-2; par. 43-44; see MPEP §2114 - II) for a vehicle body (par. 1), the reinforcing structure comprising:
at least one attachment surface(exterior surface, as a whole or in part, and/or interior surface, as a whole or in part, of the air guiding structure, including exterior surface, 52, which the junction box, 60 resides on, interior surface, 52, which the storage battery, 51, is disposed on, interior surface, 42, which the storage battery, 41, is disposed on, and exterior surface, 92/92c, of which the DC/DC converter, 110, is located on, and exterior surface, 102, of which an audio device, 120, is located on; figures 2, 3, and 6) for attachment of electronic circuitry(batteries, 41/51, junction box, 60, DC/DC converter, 110, and audio device, 120)  thereon, and
an air guiding structure(internal air pathway of the center console box, 21, which feeds to the interior of battery cases, 52 and 42, to respective fans, 70/80, and to the subsequent ducting system shown in figures 2, 3, and 4, discharging the air along the scuff plates, 2/3, and/or an addition outlet, 95b, directly to the cabin interior) for receiving an air flow for cooling of the attachment surface (capable of cooling the attachment surface, as the airflow is provided for cooling of the components, as understood through par. 46, 53, 67, and 71, at least) , the air guiding structure having a wall member (walls of which are noted above by the surfaces corresponding electronics are provided on) including the attachment surface whereby the wall member provides a thermal path between the attachment surface and the air in the air guiding structure(capable of providing thermal path between the attachment surface and air guided by the air guiding structure, as heat transfer occurs, as understood through par. 46, 53, 67, and 71, at least; see MPEP §2114 - II), wherein the air guiding structure includes an inlet (22; par. 36; figure 1) configured to receive the air for cooling of the attachment surface (par. 36, of which this air flows through the defined air guiding structure to provide cooling), wherein the air flow is an air flow used for climate control in the vehicle (airflow provided is capable of being used for climate control, as airflow is discharged via outlet, 95b, to the interior of the vehicle, while some airflow is provided along a length direction via the scuff plates, such as when cool air interior to the vehicle would be desired, as it is understood that cold air is discharged, in par. 75; more so, the air guiding system is provided for control of the climate related to the electronic devices, which are provided interior to the vehicle, so as to further provide climate control thereto these electronic devices by cooling; see MPEP §2114 - II).
As to claim 19, TSUCHIYA discloses the structure being an extruded (MPEP §2113-I) beam (see the associated duct structure, the scuff plate structure, and or console which is to fit over and cover the duct structure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA (US 2010/0231035 A1 – published 16 September, 2010), in view of JAIRAZBHOY (US 5,669,813—published 23 September, 1997).
As to claim 15, TSUCHIYA discloses wherein there are electric paths from the electronic circuitry (130) for electric signaling from the electronic circuity(such as the DC/DC converter or junction box) to electronic subsystems of the vehicle (to the other of the DC/DC converter or junction box; see MPEP §2114 - II), but does not further disclose wherein the wall member includes electrical path.
JAIRAZBHOY is within the field of endeavor provided an assembly unit for accommodating electronic circuitry (figures 1-2), comprising at least one attachment surface (surface of 36; col. 2, line 66 – col.3,line 7), and an air guiding structure (14/24) for guiding an air flow for cooling of the attachment surface (col.2, lines 28-39; col. 2, line 66- col.3, line 7), wherein the air guiding structure has a wall member (36; figures 1 and 2) providing a thermal path between the attachment surface and the air guided in the air guiding structure (col.2, line 66 -col3., line 7). JAIRAZBHOY teaches that the wall is integrally molded with circuit traces laid against the integrally molded wall for interconnecting electronic devices (col.3,lines 34-52), in addition to minimization of wire harness length between the electronic components and instrument panel of the vehicle (col. 3, lines 28-32), among the various advantages and reasons to incorporate electrical traces within the molded wall as described in column 4, lines  7-67 related to reduction of material costs, weight, number of parts, and increased reliability.  Therefore, it would have been obvious to one having ordinary skill within the art, to provide the wall, of the air guiding structure which includes the attachment surface, to incorporate electrical paths, such as those integrally formed in the wall as taught by JAIRABHOY, for the purposes provided above. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA (US 2010/0231035 A1 – published 16 September, 2010), in view of LUO (NPL: Luo, Alan A. “Magnesium Casting Technology for Structural Applications.” Journal of Magnesium and Alloys, vol. 1, no. 1, 2013, pp. 2–22., https://doi.org/10.1016/j.jma.2013.02.002.).
As to claim 16, TSUCHIYA discloses the assembly unit being made from a material (due to a physical structure, as shown in figures 1-2), but does not specify the material includes magnesium.
LUO is relevant to the state of technology of manufacturing parts for vehicles includes Magnesium casting technologies(abstract). In particular, LUO teaches cold chamber casting of magnesium has many distinct advantages (pg. 6, col. 1) of which are known to produces instrument panel beams and seat frames of vehicles, which showed significant performance improvements, with regards to crashworthiness and reduced vibration, in addition to cost savings, with regards to part consolidation (pg. 6, col. 1 - 2). In view of this, Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the automotive art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., crashworthiness, reduced vibration, and cost savings). This determination was denoted within the selection of a plastic material for the construction of a mechanical assembly resembling a common lipstick container except that the cosmetic body of sticklike form has a follower embedded in the lower end and is moved by turning a known attached to the threaded stem disposed axially of and inside the cosmetic stick.  It was argued by the Appellant that, "applicant has had to select [plastic] for his particular purpose, even though it was cited by the Examiner that Anderson (US 2,506,984) showed a similar container molded from plastic”.  The courts held that "mere selection of known plastic to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious”. Therefore, with regards 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/7/2022